DETAILED ACTION
This office action is responsive to application 17/459,315 filed on August 27, 2021.  Claims 1-7 are pending in the application and have been examined by the Examiner.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 9 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “the FPC”.  However, no FPC is previously recited in claim 5 or the parent claim 1.  Therefore, it is unclear what this recitation is referring to.  As such, claim 5 is deemed indefinite by the Examiner.  This rejection may be overcome by amended claim 5 to depend from either claim 3 or claim 4 which both provide antecedent basis support for the claimed FPC.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito et al. (US 2021/0195073).

	Consider claim 1, Saito et al. teaches:
	An optical member driving device (see figures 8-10), comprising: 
	a fixed portion (e.g. comprised of cover (50) and base (39), paragraphs 0084, 0086 and 0089) with an accommodation space (see figure 8) for accommodating a lens device (lens barrel, 36, paragraph 0084); and 
	a movable portion (i.e. the OIS movable part composed of the image sensor (34), module substrate (42), sensor cover (43), IR cut glass (44) and OIS coils (47), figure 8, paragraph 0087) comprising a holding portion (module substrate, 42) for holding an image sensor (image sensor, 34, paragraph 0086), the movable portion being supported by a suspension wire (suspension wires, 45, paragraph 0086) at a position on a rear side of the lens device (see figure 8), wherein: 
	the fixed portion (50, 39) comprises a case surrounding a periphery of the movable portion (34, 42, 43, 44 and 47, see figures 8 and 9, paragraphs 0084, 0086 and 0089), 
	the movable portion comprises a coil substrate (sensor cover, 43) on which a coil (OIS coils, 47) is formed (see figures 8 and 10, paragraph 0087), 
	the coil substrate (43) comprises a main body portion (i.e. a portion on which the IR cut glass (44) is mounted, see figure 8) and stopper portions projecting outward from a circumference of the main body portion (As shown in figures 8 and 10, the coil substrate (43) comprises stopper portions on which the OIS coils (47) are mounted, wherein the stopper portions project outward from the main body portion on which the IR cut glass (44) is mounted.), and 
	the stopper portions are directly opposed to an inner surface of the case (i.e. are directly opposed to the inner surface of the base (39), as shown in figures 8 and 10).

	Consider claim 2, and as applied to claim 1 above, Saito et al. further teaches that the case (50, 39) is a rectangular parallelepiped box-shaped body (see figures 8 and 9),
	wherein the coil substrate (43) comprises four side portions parallel to the inner surface of the case (50, 39), and the stopper portions are respectively provided at four side portions, and are located in the vicinity of a predetermined pair of diagonal corners (The stopper portions of the coil substrate (43) are located at the positions of the OIS coils (47) as shown in figure 8, paragraph 0087.  There are four OIS coils (47) respectively provided at four side portions (see figure 9) and located in the vicinity of a predetermined pair of diagonal corners (see figure 9).).

	Consider claim 6, Saito et al. teaches a camera device (camera module, figures 8-10, paragraph 0082) comprising the optical member driving device according to claim 1 (see claim 1 rationale).

	Consider claim 7, Saito et al. teaches an electronic apparatus comprising the camera device according to claim 6 (The camera module may be mounted in a smartphone (i.e. electronic apparatus), paragraph 0003.).
Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 would contain allowable subject matter if amended to depend from claim 3 or claim 4.
The following is a statement of reasons for the indication of allowable subject matter:   

	Consider claim 3, and as applied to claim 1 above, Saito et al. further teaches that the movable portion comprises a substrate (42) connected to the image sensor (34, figure 8, paragraph 0086).
	However, the prior art of record does not teach nor reasonably suggest that the movable portion comprises an FPC comprising a main body portion connected to the image sensor and a connecting portion for connecting the main body portion and an external device, the connecting portion comprises a base end portion which rises from a predetermined position on an edge of the main body to a front side, and the base end portion is opposed to the main body portion of the coil substrate, in combination with the other elements recited in parent claim 1.

	Claim 4 contains allowable subject matter as depending from claim 3.

	Claim 5 would contain allowable subject matter if amended to depend from claim 3 or claim 4 due to its dependency from claim 3 or claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Hamada et al. (US 2015/0370086) teaches an optical member driving device (figures 1-3) with a movable portion including an image sensor (see paragraphs 0030, 0031, 0032, 0037, 0040, 0042 and 0043).
Enomoto (US 2007/0058958) teaches an apparatus (figures 4 and 5) having a coil substrate (50) with extended stopper portions (i.e. where Hall elements (54) are mounted, see figure 5), wherein the coil substrate is part of a movable portion along with an image pickup device (11, paragraphs 0056, 0067, 0068 and 0071).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696